Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. To the extent that the petition raises a substantial evidence issue, we find that the misbehavior report, together with the positive results of the urinalysis tests and the evidence adduced at the hearing, constitute substantial evidence to support the charge of drug use (see, Matter of Melluzzo v Selsky, 287 AD2d 850). Likewise, we find that petitioner failed to demonstrate that the correction officer who performed the urinalysis tests did not adhere to the proper testing *914procedures (see, Matter of Morales v Selsky, 281 AD2d 658, lv denied 96 NY2d 713; Matter of Giano v Selsky, 273 AD2d 570, lv denied 95 NY2d 764). Finally, we find that the misbehavior report was sufficiently detailed to enable petitioner to prepare a defense (see, Matter of Ng v Goord, 285 AD2d 791).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.